Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is responsive to a telephonic interview on 08/23/2021.  
Claims 9-32 are pending in this application. Claims 1-8 were previously cancelled. Claims 9, 17, 24 are independent claims. 

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents No. 10,108,651 and 10,108,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Stuart B. Shapiro, on 08/23/2021. 
The application has been amended as follows:
1 - 8(Canceled).	

scanning a plurality of storage regions within memory for a specified quantity of results, wherein each storage region is associated with an interval including  minimum and  maximum values indicating a value range for values of data within that storage region and with an interval value including one of the minimum value and the maximum value, and wherein scanning the plurality of storage regions comprises:
determining a list of storage regions with data relevant to a query requesting a specified quantity of sorted results by comparing a predicate of the query to the associated  minimum and  maximum values of the storage regions to identify storage regions containing values of data relevant to the query predicate, wherein two or more storage regions in the list have data with overlapping value ranges and the interval values associated with the two or more storage regions are unordered;
determining a scanning order for scanning the determined storage regions of the list for data by sorting the  interval values associated with the determined storage regions of the list, and arranging the determined storage regions of the list in the scanning order according to the sorted order of the associated sorted interval values;
scanning the determined storage regions of the list for data successively in the scanning order according to the sorted order of the associated interval values to determine a set  
in response to the set of sorted results attaining the specified quantity for the sorted results of the query during, and prior to completion of, the scanning of data of each of the determined storage regions of the list:
set of sorted results at a current determined storage region in the scanning order with the interval value of  a next determined storage region in the scanning order that remains unprocessed by the scanning of the determined storage regions of the list;  
exiting from scanning the determined storage regions of the list for data prior to scanning the next determined storage region in the scanning order when the comparing indicates that the value of data at the end position of the set of sorted results resides outside the value range of the next determined storage region, wherein the exiting from scanning occurs prior to scanning each of the determined storage regions of the list containing data with values relevant to the query predicate; and
producing the set of sorted results as results for the query, wherein the query results are attained prior to scanning each item of data satisfying the query predicate within the determined storage regions of the list.

10(Previously presented).	The computer-implemented method of claim 9, wherein scanning the determined storage regions of the list includes:
determining an initial  interval value of the value range outside of the value of data at the end position, and omitting from the scan of the determined storage regions of the list the corresponding individual storage regions corresponding to the initial  interval value and subsequent  interval values within the sorted  interval values.

11(Previously presented).	The computer-implemented method of claim 9, wherein the specified quantity of sorted results is associated with an ascending sort and 
scanning individual storage regions in response to the value of data at the end position being greater than the  interval value of that storage region.

12(Previously presented).	The computer-implemented method of claim 9, wherein the specified quantity of sorted results is associated with a descending sort and said  interval value for each storage region includes the maximum value for that storage region, and scanning the determined storage regions of the list includes:
scanning individual storage regions in response to the  value at the end position being less than the   interval value of that storage region.
13(Previously presented).	The computer-implemented method of claim 9, further comprising exiting from scanning upon establishing that the  interval value of a storage region of the sorted  interval values in an ascending sort is greater than the  value at the end position.	

14(Previously presented).	The computer-implemented method of claim 9, further comprising:
adding or deleting a record to a storage region;
determining whether the added or deleted record contains a minimum value or a maximum value for the storage region; and
updating the storage region to reflect a new minimum value or a new maximum value.


16(Previously presented).	The computer-implemented method of claim 9, further comprising:
determining a global result value, wherein the global result value represents a minimum value of a plurality of  values of data at the end position determined by a plurality of computers; and
	exiting from scanning the determined storage regions of the list upon establishing that the  interval value of a storage region of the sorted  interval values in an ascending sort is greater than the determined global result value.

17(Currently amended).  A system comprising:
a memory comprising a plurality of storage regions, wherein each storage region is associated with an interval including  minimum and  maximum values indicating a value range for values of data within that storage region and with an interval value including one of the minimum value and the maximum value;
a network interface; and
a processor configured to:
determine a list of storage regions with data relevant to a query requesting a specified quantity of sorted results by comparing a predicate of the query to the 
determine a scanning order for scanning the determined storage regions of the list for data by sorting the  interval values associated with the determined storage regions of the list, and arrange the determined storage regions of the list in the scanning order according to the sorted order of the associated sorted interval values;
scan the determined storage regions of the list for data successively in the scanning order according to the sorted order of the associated interval values to determine a set of sorted results for the query; and 
in response to the set of sorted results attaining the specified quantity for the sorted results of the query during, and prior to completion of, the scanning of data of each of the determined storage regions of the list:
compare a value of data at an end position of the set of sorted results at a current determined storage region in the scanning order with the  interval value of  a next determined storage region in the scanning order that remains unprocessed by the scanning of the determined storage regions of the list;  
exit from scanning the determined storage regions of the list for data prior to scanning the next determined storage region in the scanning order when the comparing indicates that the value of data at the end position of the set of sorted results resides outside the value range of the next determined storage region, wherein 
produce the set of sorted results as results for the query, wherein the query results are attained prior to scanning each item of data satisfying the query predicate within the determined storage regions of the list.

18(Previously presented).	The system of claim 17, wherein the processor is configured to determine an initial  interval value of the value range outside of the value of data at the end position, and omit from the scan of the determined storage regions of the list the corresponding individual storage regions corresponding to the initial  interval value and subsequent  interval values within the sorted  interval values.

19(Previously presented).  The system of claim 17, wherein the specified quantity of sorted results is associated with an ascending sort and said  interval value for each storage region includes the minimum value for that storage region, and wherein the processor is configured to scan individual storage regions in response to the value of data at the end position being greater than the  interval value of that storage region.

	20(Previously presented).	The system of claim 17, wherein the specified quantity of sorted results is associated with a descending sort and said  interval value for each storage region includes the maximum value for that storage region, and wherein the processor is configured to scan individual storage regions in response to the  value at the end position being less than the   interval value of that storage region.



22(Previously presented).	The system of claim 17, wherein the processor is configured to perform a grouping operation, with groups identified based upon one or more sort keys, and wherein the specified quantity of sorted results is a specified quantity of distinct groups.

	23(Previously presented).	The system of claim 17, wherein the processor is configured to:
determine a global result value, wherein the global result value represents a minimum value of a plurality of  values of data at the end position determined by a plurality of computers; and
	exit from scanning the determined storage regions of the list upon establishing that the  interval value of a storage region of the sorted  interval values in an ascending sort is greater than the determined global result value.

	24(Currently amended).	A computer program product for providing information to a user, comprising one or more computer readable storage  media collectively having computer readable program code embodied therewith, the computer readable program code, when executed by a processor, causes the processor to:

determine a scanning order for scanning the determined storage regions of the list for data by sorting the  interval values associated with the determined storage regions of the list, and arrange  the determined storage regions of the list in the scanning order according to the sorted order of the associated sorted interval values;
scan the determined storage regions of the list for data successively in the scanning order according to the sorted order of the associated interval values to determine a set of sorted results for the query; and 
in response to the set of sorted results attaining the specified quantity for the sorted results of the query during, and prior to completion of, the scanning of data of each of the determined storage regions of the list:
compare a value of data at an end position of the set of sorted results at a current determined storage region in the scanning order with the  
exit from scanning the determined storage regions of the list for data prior to scanning the next determined storage region in the scanning order when the comparing indicates that the value of data at the end position of the set of sorted results resides outside the value range of the next determined storage region, wherein the exit from scanning occurs prior to scanning each of the determined storage regions of the list containing data with values relevant to the query predicate; and
produce the set of sorted results as results for the query, wherein the query results are attained prior to scanning each item of data satisfying the query predicate within the determined storage regions of the list.

	25(Previously presented).	The computer program product of claim 24, wherein the computer readable program code is further configured to cause the processor to determine an initial  interval value of the value range outside of the value of data at the end position, and omit from the scan of the determined storage regions of the list the corresponding individual storage regions corresponding to the initial  interval value and subsequent  interval values within the sorted  interval values.

	26(Previously presented).	The computer program product of claim 24, wherein the specified quantity of sorted results is associated with an ascending sort and said  interval value for each storage region includes the minimum value for that storage region, and the computer readable program code is further configured to cause the 

 	27(Previously presented).	The computer program product of claim 24, wherein the specified quantity of sorted results is associated with a descending sort and said   interval value for each storage region includes the maximum value for that storage region, and the computer readable program code is further configured to cause the processor to scan individual storage regions in response to the  value at the end position being less than the   interval value of that storage region.

         28(Previously presented).	The computer program product of claim 24, wherein the computer readable program code is further configured to cause the processor to exit from scanning upon establishing that the  interval value of a storage region  of the sorted  interval values in an ascending sort is greater than the  value at the end position.

29(Previously presented).	The computer program product of claim 24, wherein the computer readable program code is further configured to cause the processor to perform a grouping operation, with groups identified based upon one or more sort keys, and wherein the specified quantity of sorted results is a specified quantity of distinct groups.

	30(Previously presented).	The computer program product of claim 24, wherein the computer readable program code is further configured to cause the processor to:

value of a plurality of  values of data at the end position determined by a plurality of computers; and
exit from scanning the determined storage regions of the list upon establishing that the  interval value of a storage region of the sorted  interval values in an ascending sort is greater than the determined global result value.

	31(Previously presented).	The system of claim 17, wherein the processor is further configured to:
	add or delete a record to a storage region;
	determine whether the added or deleted record contains a minimum value or a maximum value for the storage region; and  
	update the storage region to reflect a new minimum value or a new maximum value.

	32(Previously presented).	The computer program product of claim 24, wherein the computer readable program code is further configured to cause the processor to:
	add or delete a record to a storage region;
	determine whether the added or deleted record contains a minimum value or a maximum value for the storage region; and
update the storage region to reflect a new minimum value or a new maximum value.
 
Reasons for Allowance
s 9-32 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 17, 24 recite, in combination with the remaining elements, the uniquely distinct steps of: in response to the set of sorted results attaining the specified quantity for the sorted results of the query during, and prior to completion of, the scanning of data of each of the determined storage regions of the list: compare a value of data at an end position of the set of sorted results at a current determined storage region in the scanning order with the  interval value of  a next determined storage region in the scanning order that remains unprocessed by the scanning of the determined storage regions of the list; exit from scanning the determined storage regions of the list for data prior to scanning the next determined storage region in the scanning order when the comparing indicates that the value of data at the end position of the set of sorted results resides outside the value range of the next determined storage region, wherein the exit from scanning occurs prior to scanning each of the determined storage regions of the list containing data with values relevant to the query predicate; and produce the set of sorted results as results for the query, wherein the query results are attained prior to scanning each item of data satisfying the query predicate within the determined storage regions of the list. 
The closest prior art Ziauddin (US Pat No. 8,996,544), in view of Agarwal (US Pub No. 20020184253), as combined, does not fairly disclose the features of exiting from scanning the determined storage regions of the list when the value of data at the end position resides outside the value range of the next determined storage region, wherein the exiting from scanning occurs prior to scanning each of the determined storage regions of the list containing data with values relevant to the query predicate, and producing the attained quantity of sorted results as results for the query, wherein the query results are attained prior to scanning each item of data satisfying the query predicate within the determined storage regions of the list, as further amended in the

Dependent claims 10-16; 18-23, 31, 32; 25-30 are allowed at least by virtue of their dependency from claims 9, 17 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153